                                                                       ffiBLffiD
                                                                          r"i6 05   ?01s

                      UNITED STATES DISTRICT           COURT                  ^,,::(,   ii   t{oRGLE
                     NoRTHE;1Ir?EIfi
                                       $T?#,3,[ILLINoIS,",?E'#$ff,Aun,uos"

UNITED STATES OF AMERICA
                                                    No. 18 CR 249
      v.
                                                    Judge Charles R. Norgle
DUS}IAUN HENDERSON-SPRUCE
                              PLEA AGREEMEI{T

      1.    This plea Agreement between the United States Attorney for the

Northern District of Illinois, JOHN R. LAUSCH, JR', and defendant DUSHAUN
                                                            pursuant
HENDERSON-SPRUCE, and his attorney, AMANDA PENABAD, is made
                                                                           Agreement
to Rule 11 of the Federal Rules of Criminal Procedure. The parties to this

have agreed upon the following:

                              Charges in This Case

      2.     The indictment   in this case charges defendant with mail fraud, in
                                                            (Counts One through Eleven),
violation of Tile 1g, United States Code, Section   1-341


and mail theft,   in violation of Title 18, United states code, section                  1708

(Count Tkelve).

       B.    Defendant has read the charges against              him contained in            the

indictment, and those charges have been fully explained to him by his attorney'

       4.    Defendant fully understands the nature and elements of the crimes with

which he has been charged.
                 Charge to Which Defendant Is Pleading Guilty

      5.     By this Plea Agreement, defendant agrees to enter a voluntary plea of

guilty to the following count of the indictment: Count T\vo, which charges defendant

with mail fraud, in violation of Title   18, United States Code, Section 1341.

                                    Factual Basis

      6.     Defendant   will plead guilty because he is in fact guilty of the charge
contained in Count T\vo of the indictment. In pleading guilty, defendant admits the

following facts and that those facts establish his guilt beyond a reasonable doubt:

      Beginning no later than in or about October 2Ol7 , and continuing through in

or about January 2018, at Chicago, in the Northern District of Illinois, Eastern
Division, and elsewhere, defendant DUSIIAUN HENDERSON SPRUCE, devised,

and intended to devise, and participated in a scheme to defraud and to obtain money

and property from Corporation A by means of materially false and fraudulent

pretenses, representations, and promises, and by concealment of material facts.

       Specifically, HENDERSON SPRUCE knew                that Corporation A was      an

international corporation, and he acknowledges that Corporation A maintained its

corporate headquarters    in Atlanta,     Georgia. HENDERSON SPRUCE resided at

6750 N. Ashland Avenue,     ApartmentL2, in Chicago, Illinois, and he maintained a

checking account at Fifth Third Bank with an account number ending in 0143, over

which he was the sole signatory.

       In or around   October 2017, HENDERSON SPRUCE fraudulently filled in

information on a United States Postal Service Form PS 3546 that instructed the
United States Postal Service to change the registered corporate address of
Corporation    A from Corporation A's actual address in Atlanta, Georgia, to the
address   of   HENDERSON SPRUCE's residence, 6750               N. Ashland Avenue,
ApartmentL2, in Chicago, Illinois. On or about October 26,20L7, HENDERSON

SPRUCE submitted the Form PS 3546 containing this fraudulent information to the

United States Post Office. HENDERSON SPRUCE completed and submitted this

form knowing that doing   so   would cause mail intended to be delivered to Corporation

A in Atlanta, Georgia, instead to be delivered to his residence in Chicago.

      As a result of submitting the fraudulent Form PS 3546 to the United States

post office, HENDERSON SPRUCE knowingly received at his residence hundreds of

pieces of mail intended for Corporation A. HENDERSON SPRUCE kept those pieces

of mail at his residence knowing that they were intended for Corporation A and not

for him. Without the knowledge or authorization of Corporation A, HENDERSON

SPRUCE opened numerous pieces of that mail, including mail that contained checks

made payable to Corporation A or Charity A. HENDERSON SPRUCE removed many

of the checks naming Corporation A or Charity A as the payee knowing that he was

not the intended recipient of these checks and that he was not authorized by
Corporation A to open its mail or deposit any of the checks contained in that mail.

HEDERSON SPRUCE knowingly deposited many of these checks into his bank

account ending    in account number 0143. In total, the     checks   that HENDERSON

SPRUCE fraudulently obtained from Corporation A made payable to Corporation A

or Charity A that he knowingly removed from the United States Mail and deposited




                                            3
into his personal bank account totaled approximately $58,718.49. HENDERSON

SPRUCE did this without the knowledge or authorization of Corporation A.

      Also   in or around November 2017, HENDERSON           SPRUCE fraudulently

received and opened a piece of mail containing a check made payable to Charity A for

approximately $SOO that was mailed to Corporation       A but that HENDERSON
SPRUCE fraudulently received at his residence. On or about November 28, 2017,

HENDERSON SPRUCE deposited this check into his personal bank account ending

in account number 0143.

      On or about November 22,2017, for the purpose of executing and attempting

to execute the scheme to defraud, did knowingly remove from the United States Mail,

a piece of first class mail containing a check in the amount of $6t.27, made out to

Corporation A, which he deposited into his personal bank account ending in 0L43.

                          Maximum Statutory Penalties
      7.     Defendant understands that the charge to which he is pleading guilty

carries the following statutory penalties:

             a.     A maximum sentence of 20 years'imprisonment. This offense also

carries a maximum fine of $250,000 or twice the gross gain or gross loss resulting

from that offense, whichever is greater. Defendant further understands that the

judge also may impose a term of supervised release of not more than three years.

             b.     Defendant further understands that the Court must order

restitution to the victims of the offense in an amount determined by the Court.




                                             4
              c.       Pursuant to Title L8, United States Code, Section 3013, defendant

will be assessed   $fOO on the charge to which he has pled       guilty, in addition to any

other penalty or restitution imposed.

                         Sentencing Guid elines Calculations

      8.      Defendant understands that           in determining a sentence, the Court is
obtigated to calculate the applicable Sentencing Guidelines range, and to consider

that range, possible departures under the Sentencing Guidelines, and                 other

sentencing factors under 18 U.S.C. $ 3553(a), which include: (i) the nature and

circumstanees of the offense and the history and characteristics of the defendant; (ii)

the need for the sentence imposed to reflect the seriousness of the offense, promote

respect for the law, and provide        just punishment for the   offense, afford adequate

deterrence   to criminal conduct, protect the public from further crimes of the
defendant, and provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner; (iii) the

kinds of sentences available; (iv) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar

conduct; and (v) the need to provide restitution to any victim of the offense.

      9.      For purposes of calculating the Sentencing Guidelines, the parties agree

on the following points:

              a.       Applicable Guidelines. The Sentencing Guidelines to              be

considered   in this   case are those   in effect at the time of sentencing. The following
statements regarding the calculation of the Sentencing Guidelines are based on the




                                               5
Guidelines Manual currently             in   effect, namely the November 2018 Guidelines

Manual.

                 b.          Offense Level Calculations.

                        i.        The base offense level     is 7, pursuant to      Guideline

g 2Bl-.1(aX1).

                       ii.        Pursuant to Guideline $ 2B1.1(b)(1)(D), the offense level is

increased by 6 levels because the intended loss is more than $+0,000 but less than

$95,000.

                      111.        Defendant has clearly demonstrated a recognition and

affirmative acceptance of personal responsibility for his criminal conduct.             If the
government does not receive additional evidence in conflict with this provision, and

if defendant continues to accept responsibility for his actions within the meaning of

Guideline $ 3E1.1(a), including by furnishing the United States Attorney's Office and

the Probation Office with all requested financial information relevant to his ability to

satisfu any frne or restitution that may be imposed in this case, a two-level reduction

in the offense level is appropriate.

                 c.          Criminal History Category. With regard to           determining

defendant's criminal history points and criminal history category, based on the facts

now known to the government, defendant's criminal history points equal zero and

defendant's criminal history category is I.

                 d.          Anticipated Advisory Sentencing Guidelines Range.
Therefore, based on the facts now known to the government, the anticipated offense




                                                  6
level is 1L, which, when combined with the anticipated criminal history category of I,

results in an anticipated advisory sentencing guidelines range of 8 to 14 months'

imprisonment, in addition to any supervised release, fine, and restitution the Court

may impose.

                e.    Defendant and his attorney and the government acknowledge

that the above guidelines calculations are preliminary in nature, and are non-binding

predictions upon which neither party is entitled to rely. Defendant understands that

further review of the facts or applicable legal principles may lead the government to

conclude   that different or additional guidelines provisions apply in this      case.

Defendant understands that the Probation Office will conduct its own investigation

and that the Court ultimately determines the facts and law relevant to sentencing,

and that the Court's determinations govern the fi.nal guideline calculation.
Accordingly, the validity of this Agreement is not contingent upon the probation

officer's or the Court's concurrence with the above calculations, and defendant shall

not have a right to withdraw his plea on the basis of the Court's rejection of these

calculations.

       10.      Both parties expressly acknowledge that this Agreement is not governed

by Federal Rule of Criminal Procedure 11(cX1XB), and that emors in applying or

interpreting any of the sentencing guidelines may be corrected by either party prior

to sentencing. The parties may correct these errors either by stipulation or by a

statement to the Probation Office or the Court, setting forth the disagreement

regarding the applicable provisions of the guidelines. The validity of this Agreement
will not be affected by such corrections, and defendant shall not have a right to
withdraw his plea, nor the government the right to vacate this Agreement, on the

basis of such corrections.

                        Agreements Relating to Sentencing

       11. Each party is free to          recommend whatever sentence          it   deems

appropriate.

       t2. It is understood     by the parties that the sentencing judge is neither a

party to nor bound by this Agreement and may impose a sentence up to the maximum

penalties as set forth above. Defendant further acknowledges that if the Court does

not accept the sentencing recommendation ofthe parties, defendant will have no right

to withdraw his guilty plea.

       13.     Regarding restitution, defendant acknowledges that the total amount of

restitution owed to Corporation A is $58,7L8, minus any credit for funds repaid prior

to sentencing, and that pursuant to Title   1-8,   United States Code, Section 36634, the

Court must order defendant to make full restitution in the amount outstanding at

the time of sentencing.

       t4.     Restitution shall be due immediately, and paid pursuant to a schedule

to be set by the Court at sentencing. Defendant acknowledges that pursuant to Title

18, United States Code, Section 3664(k), he is required to       notifr the Court and the

United States Attorney's Office of any material change in economic circumstances

that might affect his ability to pay restitution.




                                            8
         15.     Defendant agrees to pay the special assessment of $100 at the time of

sentencing      with a cashier's check or money order payable to the Clerk of the U.S.

District Court.

         16.     Defendant agrees that the United States may enforce collection of any

frne or restitution imposed in this case pursuant to Title 18, United States Code,

Sections 3572,3613, and 3664(m), notwithstanding any payment schedule set by the

Court.

         17.     After sentence has been imposed on the count to which defendant pleads

guilty as agreed herein, the government will move to dismiss the remaining counts of

the indictment as well as the forfeiture allegation as to defendant.

            Acknowledgments and Waivers Regarding Plea of Guilty

                                  Nature of Agreement

         18. This Agreement is entirely voluntary and represents the entire
agreement between the United States Attorney and defendant regarding defendant's

criminal liability in case 18 CR 249.

         l-9.    This Agreement concerns criminal liability only. Except as expressly set

forth in this Agreement, nothing herein shall constitute a limitation, waiver, or

release by the United States or any of its agencies of any administrative or judicial

civil claim, demand, or cause of action it may have against defendant or any other

person or entity. The obligations of this Agreement are limited to the United States

Attorney's Office for the Northern District of Illinois and cannot bind any other




                                              I
federal, state, or local prosecuting, administrative, or regulatory authorities, except

as expressly set forth       in this Agreement.

                                          Waiver of Rights

       20.   Defendant understands that by pleading guilty he surrenders certain

rights, including the following:

             a.            Trial rights. Defendant has the right to persist in a plea of not
guilty to the charges against him, and if he does, he would have the right to a public

and speedy trial.

                      i.          The   trial could be either a jury trial or a trial by the judge

sitting without a jury. However, in order that the trial be conducted by the judge

sitting without a jury, defendant, the government, and the judge all must agree that

the trial be conducted by the judge without a jury.

                     ii.          If the trial is a jury trial, the jury would be composed of
twelve citizens from the district, selected at random. Defendant and his attorney

would participate          in   choosing the   jury by requesting that the Court          remove

prospective jurors for cause where actual bias or other disqualification is shown, or

by removing prospective jurors without cause by exercising peremptory challenges.

                    1ll.          If the trial is a jury trial, the jury would be instructed that

defendant is presumed innocent, that the government has the burden of proving

defendant guilty beyond a reasonable doubt, and that the             jury could not convict him

unless, after hearing           all the evidence, it was persuaded of his guilt beyond a
reasonable doubt and that it was to consider each count of the indictment separately.




                                                   10
The   jury would have to agree unanimously as to each count before it could return             a

verdict of guilty or not guilty as to that count.

                    lv.         If the trial is held by the judge without a jury, the judge
would find the facts and determine, after hearing all the evidence, and considering

each count separately, whether or not the judge was persuaded that the government

had established defendant's guilt beyond a reasonable doubt.

                     v.         At a trial, whether by a jury or a judge, the government
would be required to present its witnesses and other evidence against defendant.

Defendant would be able to confront those government witnesses and his attorney

would be able to cross-examine them.

                    vl.         At a trial,   defendant could present witnesses and other

evidence   in his own behalf. If the witnesses for defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the

Court. A defendant is not required to present any evidence.

                   vll.         At a trial, defendant would have a privilege against        self-

incrimination so that he could decline to testify, and no inference of guilt could be

drawn from his refusal to testifir. If defendant desired to do so, he could testifr in his

own behalf.

              b.          Appellate rights. Defendant further understands he is waiving

all appellate issues that might have been available if he had exercised his right to

trial, and may only appeal the validity       of this plea of   guilty and the sentence imposed.




                                                 1l_
Defendant understands that any appeal must be filed within 14 calendar days of the

entry of the judgment of conviction.

      21.    Defendant understands that by pleading guilty he is waiving all the

rights set forth in the prior paragraphs, with the exception of the appellate rights

specifically preserved above. Defendant's attorney has explained those rights to him,

and the consequences of his waiver of those rights.

        Presentence Investigation Report/Post-Sentence Supervision

      22.    Defendant understands that the United States Attorney's Office in its

submission to the Probation Office as part of the Pre-Sentence Report and at

sentencing shall   fully apprise the District Court and the Probation Offrce of the
nature, scope, and extent of defendant's conduct regarding the charges against him,

and related matters. The government will make known all matters in aggravation

and mitigation relevant to sentencing.

      23.    Defendant agrees to truthfully and completely execute a Financial

Statement (with supporting documentation) prior to sentencing, to be provided to and

shared among the Court, the Probation Office, and the United States Attorney's

Office regarding all details of his financial circumstances, including his recent income

tax returns as specified by the probation offi.cer. Defendant understands that
providing false or incomplete information, or refusing to provide this information,

may be used as a basis for denial of a reduction for acceptance of responsibility

pursuant to Guideline $ 3E1.1 and enhancement of his sentence for obstruction of




                                           t2
justice under Guideline $ 3C1.1, and may be prosecuted as a violation of Title 18,

United States Code, Section 1001 or as a contempt of the Court.

       24. For the purpose of monitoring           defendant's compliance     with   his

obligations to pay a fine and restitution during any term of supervised release or

probation to which defendant      is sentenced, def,endant further consents to the
disclosure by the IRS to the Probation Office and the United States Attorney's Office

of   defendant's individual income       tax returns (together with          extensions,

correspondence,   and other tax information) frled subsequent to            defendant's

sentencing, to and including the final year of any period of supervised release or

probation to which defendant is sentenced. Defendant also agrees that a certifi.ed copy

of this Agreement shall be sufficient evidence of defendant's request to the IRS to

disclose the returns and return information, as provided for in Title 26, United States

Code, Section 6103(b).

                                    Other Terms

       25.   Defendant agrees to cooperate with the United States Attorney's Offrce

in collecting any unpaid frne and restitution for which defendant is liable, including

providing financial statements and supporting records as requested by the United

States Attorney's Office.

       26.   Defendant understands that,       if convicted, a defendant   who is not a

United States citizenmay be removed from the United States, denied citizenship, and

denied admission to the United States in the future.




                                          13
                                      Conclusion

      2l   .    Defendant understands that this Agreement will be filed with the Court,

will become a matter of public record, and may be disclosed to any person.

      28.       Defendant understands that his compliance with each part of this

Agreement extends throughout the period of his sentence, and failure to abide by any

term of the Agreement is a violation of the Agreement. Defendant further
understands that     in the event he violates this Agreement, the government, at its
option, may move to vacate the Agreement, rendering     it null   and void, and thereafter

prosecute defendant not subject to any of the limits set forth in this Agreement, or

may move to resentence defendant or require defendant's specific performance of this

Agreement. Defendant understands and agrees that          in the event that the Court
permits defendant to withdraw from this Agreement, or defendant breaches any of

its terms and the government elects to void the Agreement and prosecute defendant,

any prosecutions that are not time-barred by the applicable statute of limitations on

the date of the signing of this Agreement may be commenced against defendant in

accordance     with this paragraph, notwithstanding the expiration of the statute of

limitations between the signing of this Agreement and the commencement of such

prosecutions.

      29.       Should the judge refuse to accept defendant's plea of guilty, this

Agreement shall become null and void and neither party will be bound to it.




                                            L4
      30.    Defendant and his attorney acknowledge that no threats, promises, or

representations have been made, nor agreements reached, other than those set forth

in this Agreement, to cause defendant to plead guilty.

      31.    Defendant acknowledges that he has read this Agreement and carefully

reviewed each provision with his attorney. Defendant further acknowledges that he

understands and voluntarily accepts each and every term and condition of this

Agreement.


                   AGREED THIS DATE:           Vthut,) 5 ,/ltl4
                   L*,>\3'.
15q^         R
JOHN R. I,AUSCH, JR.
United States Attorney
                                      !
Special Assistant U.S. Attorney                Attorney for Defendant




                                          15
